DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 11 and 19-20 are objected to because of the following informalities:  disconnect-ed should be disconnected.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “an alternating signal is generated”. It isn’t clear whether labeling the signal as an “alternating signal” is a poor translation for “an alternative signal” or “changing signal” or if the signal is indeed alternating, as in a square wave or sine wave. The specification fails to shine light on what is meant by “alternating”. For the purpose of examination, Examiner is interpreting “alternating” as a “different” signal.

Claim 14 recites “the radio direction finding system”. However, claim 14 depends from claim 13 which recites “a radio direction system” as only one of a set of alternatives. Thus, in the case in which “a radio direction finding system” is not selected claim 14 would be indefinite.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “processor unit” in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 13 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weiss WIPO Publication WO2015/051876A1. (It is noted that the citations are taken from the machine translation, until a translation is obtained.)
Regarding claim 11, Weis discloses a method for providing a communication connection between a stationary electric charging station and a motor vehicle arranged in an environment of the charging station [figs. 1-4], comprising: 
the communication connection is established by a controller and trajectory data of a current approach trajectory of the motor vehicle are determined during an approach of the motor vehicle toward the charging station [figs. 1-4; pars. 9, 42 & 47-51; the vehicle initially approaches a first station 1.1 as determined by the filed strength data (trajectory data) and communication K is established with station 1.1], wherein at least 
Regarding claim 13, Weis discloses wherein the current approach trajectory is determined by an odometry system of the respective motor vehicle and/or by a camera and/or by a radio direction finding system [pars. 47-51, Examiner is interpreting “odometry system” according to the broadest reasonable interpretation as use of data from sensors to estimate a position change from an original position, the use of the field strength to update the position thus qualifies].
Regarding claim 17, Weis discloses wherein the approach to a charging pad leads to inductive charging of the motor vehicle [pars. 1 & 9].
Regarding claim 18, Weis discloses wherein the respective communication connection is provided as a Bluetooth connection or WLAN connection [par. 25].
Regarding claim 19, Weis discloses a controller for a motor vehicle or a charging station, wherein the controller has a processor unit  [pars. 25 & 47-51, vehicle has a controller and processor which is capable or performing wireless communications and calculations], which is configured to implement provide a communication connection between a stationary electric charging station and a motor vehicle arranged in an environment of the charging station [figs. 1-4], comprising: 
the communication connection is established by a controller and trajectory data of a current approach trajectory of the motor vehicle are determined during an approach of the motor vehicle toward the charging station, wherein at least one characteristic approach trajectory leading to the charging station is provided and compared with the current approach trajectory and, if the current approach trajectory fulfills a predetermined offset criterion regarding each characteristic approach trajectory, an alternating signal is generated which signalizes that the communication connection is disconnected and a new communication connection is to be established to a different charging station [figs. 1-4; pars. 9, 42 & 47-51; the vehicle initially approaches a first station 1.1 as determined by the filed strength data (trajectory data) and communication is established with station 1.1 (fig. 2), but then based on new trajectory data (field strength data) different enough from the original data (a characteristic trajectory) to indicate that the vehicle is instead approaching station 1.2, the communication is alternated (changed) such that the vehicle instead communicates with station 1.2 (figs. 3-4) via the HF channel].
Regarding claim 20, Weis discloses a charging system with several electric charging stations in order to exchange electrical energy with a motor vehicle, wherein 
the communication connection is established by a controller and trajectory data of a current approach trajectory of the motor vehicle are determined during an approach of the motor vehicle toward the charging station, wherein at least one characteristic approach trajectory leading to the charging station is provided and compared with the current approach trajectory and, if the current approach trajectory fulfills a predetermined offset criterion regarding each characteristic approach trajectory, an alternating signal is generated which signalizes that the communication connection is disconnect-ed and a new communication connection is to be established to a different charging station [figs. 1-4; pars. 9, 42 & 47-51; the vehicle initially approaches a first station 1.1 as determined by the filed strength data (trajectory data) and communication is established with station 1.1 (fig. 2), but then based on new trajectory data (field strength data) different enough from the original data (a characteristic trajectory) to indicate that the vehicle is instead approaching station 1.2, the communication is alternated (changed) such that the vehicle instead communicates with station 1.2 (figs. 3-4) via the HF channel].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Weiss WIPO Publication WO2015/051876A1 in view of Ohashi et al. US PGPUB 2014/0371966.
Regarding claim 12, Weis does not explicitly disclose wherein the at least one characteristic approach trajectory is formed from historical trajectory data of approach trajectories of previous vehicles which have been successfully coupled with the charging station for an energy exchange in the past after traveling the respective approach trajectory.
However, Ohashi discloses an electric vehicle charging system wherein the at least one characteristic approach trajectory is formed from historical trajectory data of approach trajectories of previous vehicles which have been successfully coupled with the charging station for an energy exchange in the past after traveling the respective approach trajectory [figs. 4-9; pars. 36-38, 60, 69-76; a charging system stores a table of trajectories based on power supply efficiencies including successful trajectories and uses the information to indicate when a vehicle is off course or approaching correctly].
.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Weiss WIPO Publication WO2015/051876A1.
Regarding claim 14, Weis does not explicitly disclose wherein a transmitter of the radio direction finding system transmits a transmit signal and at least two receivers of the radio direction finding system receive the transmit signal, and a respective signal strength of the received transmit signal is determined and, by the determined signal strengths, a relative position of the transmitter with respect to the at least two receivers is then determined by trilateration.
However, Examiner takes Official Notice that using triangulation of radio signals to locate an object is well known in the automatic charging vehicle arts, and is generally ubiquitous in the wireless communication arts. Thus, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Weis to further include wherein a transmitter of the radio direction finding system transmits a transmit signal and at least two receivers of the radio direction finding system receive the transmit signal, and a respective signal strength of the received transmit signal is KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Weiss WIPO Publication WO2015/051876A1 in view of Niizuma US PGPUB 2015/0167340.
Regarding claim 15, Weis does not explicitly disclose wherein the offset criterion includes the condition that the motor vehicle moves and is offset by at least a predetermined minimum distance to the respective characteristic approach trajectory.
However, Niizuma discloses an electric vehicle charging system wherein the offset criterion includes the condition that the motor vehicle moves and is offset by at least a predetermined minimum distance to the respective characteristic approach trajectory [par. 66].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Weis to further include  wherein the offset criterion includes the condition that the motor vehicle moves and is offset by at least a predetermined minimum distance to the respective characteristic approach trajectory for the purpose of assisting with alignment, as taught by Niizuma (par. 66).


Allowable Subject Matter
Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	With respect to claim 16, the following is an examiner's statement of reasons for the indication of allowable subject matter: the prior art fails to further teach or suggest “wherein, together with generating the alternating signal, the trajectory data determined to this point of the current approach trajectory of the motor vehicle are provided to the other charging station” in combination with all the other elements recited in claim 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317.  The examiner can normally be reached on M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/DAVID V HENZE-GONGOLA/           Primary Examiner, Art Unit 2859